DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0216054 (ANGSTMANN) in view of SU1745126A3.
Claim 1 recites comprising mixing water and alcohol to obtain a water and alcohol mixture and cooling said mixture of water and alcohol to a temperature of at least about -18°C and maintaining said mixture of water and alcohol at a temperature of at least about -18°C for at least about 4 hours prior to cold-filtering said mixture of water and alcohol, thereby producing said vodka.
ANGSTMANN teaches mixing water to obtain an alcohol mixture.  Base distilled spirit is diluted at 14, using filtered water or other clean water supply at 12, to the desired alcohol content by volume [0025].
The mixture is then cooled to a temperature of -20oC [0028].  The liquid may then be passed, at 22, through a hollow fiber membrane [0029].
ANGSTMANN teaches that the mixture is cooled at 2oC per hour [0029] but silent as to how long the mixture is maintained for at that temperature. 
SU1745126A3 teaches that it is desirable to maintain an alcoholic mixture for up to 3-4 days for assimilation of flavoring and aromatic substances  (see page 2, last ten lines). 
	Thus, it would have been obvious to hold the mixture of ANGSTMANN for up to 3-4 days (i.e., at least 4 hours), as SU1745126A3 teaches that it allows for the assimilation of flavoring and aromatic substances  

Claim 2 recites that the mixture of water and alcohol is maintained at a temperature of at least about -18°C for at least about 8 hours prior to cold-filtering.
As noted above, SU1745126A3 teaches that it is desirable to maintain an alcoholic mixture for up to 3-4 days at subfreezing temperatures for assimilation of flavoring and aromatic substances  (see page 2, last ten lines). 
	Thus, it would have been obvious to hold the mixture of ANGSTMANN for up to 3-4 days (i.e., at least 4 hours), as SU1745126A3 teaches that it allows for the assimilation of flavoring and aromatic substances.  

Claim 3 recites that the mixture of water and alcohol has an alcoholic strength by volume of between about 37.5% and about 50%. 
Claim 4 recites that the mixture of water and alcohol has an alcoholic strength by volume of about 40%.
As to claims 3-4, ANGSTMANN is silent as to the alcoholic strength. 
SU1745126A3 teaches that it is desirable to maintain an alcoholic mixture for up to 3-4 days at subfreezing temperatures for assimilation of flavoring and aromatic substances  This also allows for a strong drink with alcohol in an amount that provides the strength of the beverage at about 38 vol.% (see page 2, last ten lines).  It is considered that 38% falls within “about 40%”.  Thus, it would have been obvious to provide a mixture of water and alcohol that has an alcoholic strength by volume of “about 40%”. as this results in strong drink with desirable flavors. 


Claim 8 recites cold-filtering occurs substantially at about -18°C temperature.
ANGSTAMM teaches at [0029] that cooled liquid is filtered under pressure.  Once the liquid in the pressure container(s) is cooled to the foregoing temperature, the pressure container(s) is/are pressured with filtered compressed air or other compressed at a pressure of, for example, 20 psi to displace the cooled liquid from the pressure container(s). The displaced liquid may then be passed, at 22, through a hollow fiber membrane [0029].

Claim 9 recites cold-filtering comprises filtering the mixture of water and alcohol over a carbon filter.
Claim 11 recites that the carbon filter comprises activated carbon.
As to claim 9 and 11, ANGSTAMM teaches that the filter is activated carbon [0017].  

Claim 12 recites raising the temperature of the mixture of water and alcohol to room temperature after said cold-filtering.
Claim 13 recites that the room temperature mixture is filtered at room temperature prior to bottling.
As to claims 12 and 13, ANGSTAMM teaches that filtered liquid may then be returned to room temperature, tested for pH and final ABV, and then bottled [0031]. 

Claim 14 recites filtering at room temperature is performed over a series of micro-filters.
As to claim 14, ANGSTAMM teaches that the filters are on a micron basis and that the filtration can be repeated (i.e., in series) [0027] and [0031]. 

Claim 15 recites that the temperature of the mixture of water and alcohol is raised to room temperature by maintaining the mixture in a non-isolated tank.
Claim 16 recites that the mixture of water and alcohol is maintained at a temperature of at least -18°C in an isolated tank and wherein said mixture is allowed to gradually adapt to room temperature in a non-isolated tank after pumping said mixture from said isolated tank to said non-isolated tank.
As to claims 15-16, ANGSTAMM teaches that the filtered liquid may then be returned to room temperature, tested for pH and final ABV, and then bottled [0031].  See Fig. 1 as follows: 

    PNG
    media_image1.png
    746
    556
    media_image1.png
    Greyscale

Given ANGSTAMM teaches moving the mixture back and forth from a cooled state at -20oC to room temperature, it would have been obvious to use non-isolated and isolated tanks to hold and treat the material based on the volume of material used. 

Claim 17 recites that the water has an alkalinity of less than 3 meq/l.
ANGSTAMM is silent as to the alkalinity and hardness of the water. 
SU1745126A3 teaches that it is desirable to maintain an alcoholic mixture for up to 3-4 days at subfreezing temperatures for assimilation of flavoring and aromatic substances  (see page 2, last ten lines). A alkalinity/hardness of 0.02 mEq/l allows for water softening to help provide the for assimilation of flavoring and aromatic substances  Thus, it would have been obvious to use the same hardness of SU1745126A3 in ANGSTAMM, as SU1745126A3 teaches that it is facilitates  assimilation of flavoring and aromatic substances.  


Claim 18 recites passing the mixture of alcohol and water through an activated carbon column prior to maintenance at cold temperature.
At column [0026], the diluted base distilled spirit is filtered, at 16, through one or more passes through one or more activated carbon filters. The activated carbon filter(s) may be block type or granular activated carbon.
ANGSTAMM teaches at [0029] that cooled liquid is filtered under pressure.  Once the liquid in the pressure container(s) is cooled to the foregoing temperature, the pressure container(s) is/are pressured with filtered compressed air or other compressed at a pressure of, for example, 20 psi to displace the cooled liquid from the pressure container(s). The displaced liquid may then be passed, at 22, through a hollow fiber membrane [0029].

Claim 19 recites that the mixture of water and alcohol is maintained at about -18°C.
ANGSTMANN teaches mixing water to obtain an alcohol mixture.  Base distilled spirit is diluted at 14, using filtered water or other clean water supply at 12, to the desired alcohol content by volume [0025].
The mixture is then cooled to a temperature of -20oC [0028].  The liquid may then be passed, at 22, through a hollow fiber membrane [0029].

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANGSTMANN and SU1745126A3 as applied to claims 1-4, 8-9, 11-17 above, and further in view of United States Patent No. 3,843,809 (LUCK).
Claim 5 recites further comprises adding sugar to the mixture after said cold-filtering.
Claim 6 recites sugar is added to between about 1 and about 2 g/l.
Claim 7 recites sugar is added to about 1.2 g/l. 
ANGSTMANN and SU1745126A3 are silent as to adding sugar to alcoholic beverages.
LUCK teaches that sugar need not be added to all the present alcoholic beverages but it may be desirable to add it in small quantities to improve the taste of the beverage.  When added, the sugar content will be from 1 to 35 percent of the final beverage (see col. 2, lines 48-68).  Thus, the amount of sugar can vary from 0 to 35%. This encompasses the claimed ranges of 6 and 7 (i.e., between about 1 and about 2 g/l and about 1.2 g/l, respectively).   Additionally, the presence of large quantities of sugar in alcoholic beverages tends to thicken the beverage, whereas the higher the alcoholic content, normally the thinner the beverage will become (see col. 2, lines 48-68; col. 4, lines 55-60). Thus, it would have been optional to one skilled in the art to add no sugar or add sugar in small amounts based on the desired taste and thickness. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANGSTMANN in view of SU1745126A3 as applied to claims 1-4, 8-9, 11-17  above, and further in view of United States Patent Application Publication No 2006/0134302 (SHEFLER).
Claim 10 recites that the carbon filter is a Z-carbon filter.
The reference above are silent as to the use of z-carbon filters.  However, SHEFLER teaches that a process for improving the organoleptic properties of vodka [0006].  This is done by filtering vodka that has been cooled down with a z-carbon filter.  Thus, it would have been obvious to use a z-carbon filter to filter vodka as the z-carbon filter helps provide improved organoleptic properties. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791